Citation Nr: 0844715	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-37 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an effective date earlier than May 25, 2001, 
for the award of a 100 percent disability evaluation for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The veteran had active service from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran filed a claim for a total 
rating based on individual unemployability due to his 
service-connected disability (TDIU), specifically PTSD, in 
November 2002.  The RO issued a rating decision in April 2003 
awarding an increased schedular evaluation of 100 percent for 
PTSD.  That action is considered to over-ride and render moot 
the TDIU claim, as TDIU may be assigned only where the 
combined schedular rating for the veteran's service-connected 
disability(ies) is less than 100 percent.  See 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.  Therefore, the Board notes that 
the TDIU claim is resolved and is not before the Board for 
appellate review.  


FINDINGS OF FACT

There is no evidence of record demonstrating that the veteran 
met the criteria for a 100 percent evaluation for PTSD prior 
to May 25, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to May 25, 2001, for 
a 100 percent evaluation for PTSD have not been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2) (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In February 2005, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the content of the February 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the veteran has not received notice in compliance 
with Dingess, it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the April 2005 rating decision and August 2005 SOC 
explained the basis for the RO's action, and the SOC provided 
him with an additional 60-day period to submit more evidence.  
Moreover, the veteran has demonstrated knowledge of the 
evidence needed to substantiate his claim, as demonstrated by 
his June 2005 Notice of Disagreement (NOD) and various 
medical records submitted to show that he was at a 100 
percent level of disability prior to the May 2001 effective 
date awarded in the April 2005 rating decision.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date Claim

A.  Applicable Law

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.

Section 5110(b)(2) provides an exception to the general rule 
for increased rating claims by stating that the effective 
date of an increased rating "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(2), also an 
exception to the general rule, the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year from such date otherwise, date of 
receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 
(1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
and (2) the receipt of an application within one year after 
that increase in disability.  The application to which the 
regulation refers must be an application on the basis of 
which the increased rating was awarded, because there would 
be no reason to adjudicate the question of the effective date 
prior to the award of a rating increase, just as there would 
be no reason to assign a disability rating on a disability 
compensation claim until service connection had been awarded. 

In determining whether an earlier effective date is warranted 
under 38 U.S.C.A. § 5110(b)(2), VA must review all the 
evidence of record, not just evidence not previously 
considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase in disability precedes the claim for increased 
rating, provided also that the claim for increase is received 
within one year after the increase.  The Court further stated 
that the phrase "otherwise, the effective date shall be the 
date of receipt of the claim" provides the applicable 
effective date when a factually ascertainable increase 
occurred more than one year prior to receipt of the claim for 
increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after a Statement of the Case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  Thus, an appeal to a rating action is initiated by 
submission of an NOD within one year after issuance of the 
rating action being appealed.  38 C.F.R. § 20.302.  The law 
requires that a communication from a claimant contain certain 
information to constitute an NOD.  While special wording is 
not required, the NOD must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201.  
Additional basic requirements for a timely appeal are that it 
must be filed within 60 days after the mailing of the SOC or 
within the remainder of the one-year period from the date of 
mailing of the notice of the determination being appealed, 
whichever is later.  The issue of timeliness may also be 
appealed.  See 38 U.S.C.A. § 7105.

If a decision by the RO goes unappealed, it is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities, or on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  
See 38 C.F.R. § 3.104(a).  If a claimant wishes to reasonably 
raise CUE, "there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
. . . that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

B.  Facts and Analysis

The veteran was initially granted service connection for PTSD 
in a May 1995 rating decision, which awarded a 50 percent 
evaluation effective October 7, 1993, the date on which the 
veteran's initial claim for entitlement to service connection 
was received.  The veteran was afforded a VA examination in 
December 1997, and the 50 percent evaluation was continued in 
a February 1998 rating decision.  The veteran did not file an 
appeal.  Consequently, the May 1995 and February 1998 rating 
decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

Next, the veteran filed a claim for an increased rating for 
his service-connected PTSD in May 2001.  The increase was 
initially denied in a March 2002 rating decision, but an 
April 2003 rating decision (following the November 2002 
filing of a claim for TDIU) awarded a 100 percent schedular 
evaluation effective May 25, 2001, the date the claim for an 
increased rating was received.  

Finally, the veteran filed a claim for an earlier effective 
date for his 100 evaluation for PTSD in December 2004.  The 
April 2005 rating decision which denied that claim is the 
subject of this review.  

After the February 1998 rating decision, the veteran did not 
file a claim for an increased rating until May 2001.  
Therefore, under the law, the earliest possible effective 
date for the veteran's claim would be May 25, 2000, one year 
prior to the receipt of the increased rating claim, because 
the veteran has not raised a claim of CUE in either the May 
1995 or February 1998 rating decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006) (a "freestanding" 
claim for an earlier effective date, without a claim and 
showing of CUE in a prior final decision, vitiates the rule 
of finality and is not authorized by law).  The Board notes 
the veteran's argument in the November 2005 Statement of 
Accredited Representative in Appealed Case that the December 
1997 VA examination was prima facie evidence that the veteran 
was no longer working and should have been considered an 
inferred claim for TDIU.  However, the December 1997 VA 
examination was considered in the February 1998 rating 
decision, and we must reiterate that the veteran has not 
asserted CUE in that decision.   

The Board will thus review the medical evidence from May 25, 
2000, to May 25, 2001, to determine whether a 100 percent 
evaluation for PTSD is warranted for that period.  

Under the general formula for rating mental disorders, found 
in 38 C.F.R. § 4.130, a rating of 100 percent is assigned 
where the evidence demonstrates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

In November 2000, the veteran visited the Minnesota Sleep 
Disorders Center at the Hennepin County Medical Center for 
sleep apnea.  It was noted that he had a history of REM 
(rapid eye movement) sleep behavior disorder, obstructive 
sleep apnea, major depression, and PTSD.  Although the 
veteran reported ongoing sleep disturbances, he was described 
as alert, calm, smiling, and without psychological symptoms.  

The Board finds that this November 2000 report from the Sleep 
Disorders Center does not support, or even approach, a level 
of disability warranting an evaluation of 100 percent for 
PTSD, as none of the criteria for that rating category is 
described as being present in the report.  Indeed, the report 
indicates no "psychological symptoms."     

The only additional medical evidence in the record for the 
period between May 2000 and May 2001 is dated in May 2001, 
when the 100 percent disability evaluation began.  The 
veteran underwent a psychiatric evaluation at the Minneapolis 
VA Medical Center (VAMC) with Dr. D.R.J.  The veteran stated 
that his depression and PTSD symptoms had returned with 
"full force" at that time, precipitated by recent stressors 
such as robberies, work and school, loss of a job, and a new 
roommate.  The veteran had decreased self care, 
concentration, sleep, and energy, and said that he was 
fighting the temptation to isolate himself.  The timing of 
the onset of these increased symptoms is consistent with the 
award of the 100 percent rating effective in May 2001.  

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the effective date of the 
100 percent evaluation for PTSD should be earlier than May 
25, 2001.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).     


ORDER

Entitlement to an effective date earlier than May 25, 2001, 
for the award of a 100 percent disability evaluation for 
service-connected PTSD is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


